Citation Nr: 1713720	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer.

2.  Entitlement to service connection for a right shoulder condition.   

3.  Entitlement to service connection for a right wrist condition.  

4.  Entitlement to service connection for a right ankle condition, to include arthritis and/or gout.


REPRESENTATION

Veteran represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran has over 20 years of active service in the United States Navy.  He has verified service from May 1963 to June 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from two rating decisions dated in June 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In those decisions, the RO denied (among other things) claims of entitlement to service connection for (1) a stomach ulcer, (2) a right shoulder condition, (3) a right wrist condition and (4) right ankle arthritis and/or gout.  The Veteran appealed the denial of these claims.  

The issue of entitlement to service connection for a stomach ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The persuasive evidence of record reveals that the Veteran currently has diagnoses of a right shoulder strain, a right wrist strain, and a right ankle strain.  

2.  A review of the Veteran's service treatment record reveal numerous instances when the Veteran complained of and/or received medical treatment for symptomatology related to his right shoulder, right wrist, and right ankle. 

3.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's right shoulder strain, right wrist strain, and right ankle strain are related to his military service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder sprain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).   

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right wrist sprain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).   

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right ankle sprain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In this case, the Veteran seeks service connection for a right shoulder condition, a right wrist condition, and a right ankle conditions he contends initially manifested during his long period of service.  He states that these symptoms have continued intermittently between service and the present date. 

The Board finds the evidence to be in relative equipoise in regards to these claims.  Given this equipoise, the Board grants the Veteran's claims of entitlement to service connection for a right shoulder condition, a right wrist condition, and a right ankle condition.   

As the Board's decision to grant service connection for the above-referenced claims herein constitutes a complete grant of those benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  See also letters from the RO to the Veteran dated in August 2008 and October 2008.  As mentioned previously, the Veteran's remaining claim for service connection (for a stomach ulcer) is being remanded to the RO for additional development.  Therefore, a discussion of the VCAA and its application to the Veteran's stomach ulcer claim is not necessary at this time.  

Overview

In this appeal, the Veteran seeks service connection for a right shoulder condition, a right wrist condition, and a right ankle condition.  In this regard, the Veteran essentially argues that he developed orthopedic conditions of the right shoulder, right wrist, and right ankle while in service; and that he has continued to suffer from these conditions since he separated from service.  In doing so, the Veteran does not contend that he experiences symptomatology related to these orthopedic conditions on a constant basis.  Rather, he asserts that symptoms of these disorders have occurred intermittently as he has grown older; and that they are "flare-ups" or exacerbations of his initial in-service symptomatology.  See, e.g., Veteran's statement dated in November 2010.    

For reasons set forth below, the Board finds that the more persuasive and probative evidence of record supports the Veteran's claims.  As such, service connection for a right shoulder condition/right shoulder strain, a right wrist condition/right wrist sprain, and a right ankle condition/right ankle strain will be granted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).


Service connection for a right shoulder condition 

During his March 1999 VA examination, the Veteran reported that his right shoulder condition began in 1974.  He reported that he experienced pain in the right shoulder which occurred  approximately once a week and lasted for about two hours.  During these times, he indicated that he experienced right shoulder weakness and stiffness.  

When he entered service in January 1963, the Veteran stated that he was in excellent health.  A review of the Veteran's service treatment records reveals that he subsequently had medical problems with his right shoulder in service.  In March 1974, the Veteran was seen for complaints of pain and swelling in his right shoulder.  He was hospitalized for an evaluation of polyarthritis onset.  During that hospitalization, he had swelling and tenderness of the right wrist, right shoulder, and left ankle.  X-rays of the Veteran's shoulder were taken, but they were negative.  In April 1964, he was apparently seen at the United States Naval Hospital in Bethesda for right shoulder pain following 4 days of increased activity.  He was diagnosed with tendonitis, supraspinitis, and subcapularis of the right shoulder.  Records dated in September 1974 diagnosed polyarthritis that was probably rheumatoid arthritis.  

In April 1975, the Veteran underwent Physical Evaluation Board proceedings.  It was noted that he had polyarthritis of recent onset; and that during a recent admission to the Naval Medical Center, he had swelling and tenderness of his right wrist, shoulder and ankle.  X-rays that were taken were negative.  Despite normal general and articular exams were normal, with apparently no signs of synovitis.  He was ultimately diagnosed with transient synovitis, now resolved.  Service records dated in July 1976 reveal complaints from the Veteran of arthralgias of the right wrist, right ankle and right shoulder.  At that time, he was diagnosed with polyarthritis that was probably rheumatoid.  Medical records dated in September 1976 again reflect complaints of right shoulder pain.  Finally, in his February 1983 Report of Medical History, the Veteran reported having swollen and painful joints, arthritis, and a painful or trick shoulder.

The Veteran was afforded a VA general examination in March 1999.  After a history was taken, a physical examination performed and x-rays conducted, the examiner indicated that the Veteran did not have a right shoulder diagnosis as there was no pathology to render one.

However, as noted in records that appear to be dated in January 2010, the Veteran was again reporting experiencing shoulder pain.  An April 2010 medical record states that the Veteran had arthritis in the right shoulder, right wrist, and back.  According to a May 2010 statement from the Veteran's primary care provider, Dr. C.R., the Veteran was being followed for right shoulder pain.  June 2010 records reference the Veteran having right shoulder arthritis.  Medical records dated in September 2010 document that the Veteran had right shoulder tenderness is the subacromial area with decreased abduction.  There was also tenderness with motion.  A diagnosis of history of shoulder pain in the subacromial area was provided.  It was also noted that differential diagnosis included rotator cuff disease, bursitis, or polymyalgia rheumatic.  An October 2010 medical record from Dr. W.T. noted that the Veteran's x-rays showed subacromial space narrowing.  See also May 2012 letter from Dr. W.T. to Dr. C.R. (record notes that the Veteran continued to experience pain in his right shoulder).  

On a VA examination dated January 2011, the Veteran was diagnosed with a right shoulder strain.  In his initial opinion, the VA examiner opined that the Veteran's right shoulder strain was less likely as not related to his shoulder symptomatology in service.  However, after the examiner reviewed additional evidence in approximately October 2011, he provided an addendum medical opinion in which he stated that he believed the Veteran's current right shoulder strain was related to his military service.  

Thus, the record in this case as to the Veteran's right shoulder reveals that he has a current diagnosis of right shoulder strain, experienced right shoulder symptomatology during his 20 years of service, and, a VA examiner has linked the Veteran's current shoulder condition to his period of service.  Therefore, service connection for a right shoulder strain is granted.  

Service connection for right wrist condition 

In his March 1999 VA examination, the Veteran reported that he believed he had some form of arthritis in his right wrist and this condition has existed since 1974.  He indicated that he experienced pain in the right wrist approximately once a month and each time it lasted for an hour.  It was usually elicited by physical activity. 

Service treatment record noted in March 1974 that the Veteran had pain and swelling in his right wrist.  As mentioned previously, the Veteran had also been admitted March 1974 for an evaluation of polyarthritis onset.  During that hospitalization, he was noted to have swelling and tenderness of the right wrist.  A record dated in July 1974 noted that the Veteran was admitted to the Medical Center on March 1974 for arthritis.  He reported arthralgias in the right wrist (among other things), with symptoms of swelling, tenderness, and a decreased range of motion.  In September 1974, he was diagnosed with polyarthritis that was probably rheumatoid in nature.  Subsequently in April 1975, the Veteran was diagnosed with transient synovitis that had resolved.  However, in September 1976 he still complained of right wrist pain.  See also February 1983 Report of Medical History (the Veteran reported having swollen and painful joints and arthritis).

Although the March 1999 VA examiner found that the Veteran had no right wrist symptomatology upon which to base a diagnosis, an April 2010 medical record states that the Veteran had arthritis in the right wrist.  

On VA examination of January 2011, the Veteran was diagnosed with a right wrist strain.  The examiner opined that the Veteran's current right wrist strain was less likely as not related to his military service on the basis that there was no evidence in the claims file documenting medical care of the Veteran's right wrist condition from his time of separation from service in 1985 to the present.  Although the examiner is correct in that there appears to be no substantial medical records documenting specific treatment for the right wrist during this time frame, the examiner failed to take into account a May 2010 letter from Dr. E.M. that indicated the Veteran was having mild tenderness to palpation of the right wrist area at that time.  In a follow-up letter dated in May 2012 (subsequent to the follow-up January 2011 examination) from Dr. W.T. to Dr. C. R., it is reported that the Veteran continued to have achiness in different areas and that he experienced pain in his right wrist.  
 
More importantly, the January 2011 VA examiner failed to take into consideration the Veteran's lay statements regarding the right wrist symptomatology he has had since service.  As indicated in the Veteran's service treatment records, the Veteran experienced, reported and was treated for right wrist problems.  He was competent and credible to report his medical complaints then; and the Board finds no reason not to find him competent and credible now.  The Board also finds it notable that even though the Veteran's right wrist condition in service was diagnosed as, among other things, transient synovitis that had resolved, the Veteran continued to experience pain in his right wrist after his medical treatment ceased in service.  The Veteran's lay statements about right wrist symptomatology since service to the present are also supported the fact that he continued to report similar symptomatology when he sought medical treatment in 2010.  

Lastly, the Board is not persuaded that the March 1999 medical finding of no current diagnosis and/or January 2011 VA medical opinion are of more probative value than that of the Veteran's statements.  They are not.  In this regard, the Board finds it probative that the Veteran has not indicated that he constantly experiences right wrist pain and symptomatology that he related to service.  Rather, he reported during his March 1999 examination, and in a written statement contained in the claims file, that his symptoms occur periodically and could be considered exacerbations of his conditions rather than symptoms that are constant.  Additionally, the Board observes that there were several instances during the Veteran's period of service in which he was treated for ailments that did not appear on physical examination or x-ray.  Additionally, there are times that his current symptomatology has not appeared.  Lastly, contrary to the March 1999 medical findings, the Veteran's right wrist condition has been diagnosed as arthritis, transient synovitis, and (most recently) a right wrist strain.  

Viewing the evidence as a whole, with emphasis on the Veteran's credible lay statements, the Board finds that reasonable doubt has been raised in regards to this issue.  As such, service connection for a right wrist strain is granted.  

Service connection for a right ankle condition 

In regard to the Veteran's right ankle claim, the Board observes that the Veteran had several incidents for which he sought medical treatment in service.  For instance, October 1967 service treatment records relay that the Veteran was seen for swelling in the right ankle with pain.  He was diagnosed with an ankle strain related to new shoes and instructed to perform hot soaks.  Service treatment records dated in November 1967 and December 1967 reflect complaints of tenderness and swelling in his right ankle medially and laterally.  At that time, the Veteran reported that he had been having ankle problems for approximately six weeks.  The examiner noted swelling discoloration of the right ankle.  The Veteran's provisional diagnosis was acute gouty arthritis.  Records dated in July 1974 reveal complaints of arthralgias in the right ankle that were diagnosed as polyarthritis, probably rheumatoid.  

The March 1999 General VA examination report indicates, as with the other claims, that the Veteran did not have a right wrist diagnosis.  

However, a June 2010 medical record contained in the claims file notes that the Veteran reported right ankle pain that was diagnosed as arthritis.  Post-service medical records dated in September 2010 document the Veteran's complaints of having episodes of swelling of joints with pain around his ankles that would last for a few days and then resolved.  He also reported that he was clinically diagnosed with gout.  At that time, the Veteran was assessed with intermittent swelling around the ankles over thirty years happening several times.  A differential diagnosis included a crystalline arthropathy (such as gout) versus tendinopathy.  An October 2010 x-ray showed ankle spurs at the Achilles tendon insertion site.

During the January 2011VA examination, the Veteran reported experiencing right ankle symptoms of weakness, stiffness, swelling heat, lack of endurance, fatigability, tenderness and pain.  The VA examiner diagnosed a right ankle strain.  He opined that the current right ankle strain was less likely as not related to his military service on the basis that there was no evidence in the claims file documenting medical care of a right ankle condition from his time of separation from service in 1985 to the present.  

As with the Veteran's right wrist, post-service evidence in the claims file essentially challenges the examiner's opinion.  For instance, in the May 2010 letter referenced above, the Veteran's doctor reported at that time that the Veteran was experiencing ankle pain, more with weight bearing than with non-weight bearing.  The May 2012 letter referenced above also indicated that the Veteran continued to have achiness in different areas; and pain in his right shoulder, right wrist, and right ankle.  

After reviewing the evidence as a whole, the Board finds that the Veteran's right ankle condition should be service-connected for the same reasons as for the right wrist.  The January 2011 VA examiner failed to take into consideration the Veteran's competent and credible lay statements regarding his right ankle symtomatology he has had since service, particularly in the context of his similar complaints of pain while in service, and (some) documented treatment post-service.  Therefore, reasonable doubt has been raised in regards to this issue; and service connection for a right ankle strain is granted.  


ORDER

Service connection for a right shoulder strain is granted.

Service connection for a right wrist strain is granted. 

Service connection for a right ankle strain is granted.  


REMAND

In general, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a VA examination when warranted.  In order to trigger VA's duty to assist in terms of affording a veteran a VA examination, there need only be "competent evidence of a current disability or persistent and recurrent symptoms of a disability."  38 C.F.R. §3.159(c)(4). 

Evidence in the claims file indicates that the Veteran may have a stomach condition, to include a stomach ulcer, which he contends is related to service.  See June 2010 statement with NOD.  A service treatment record in April 1968 indicates that the Veteran complained of stomach cramps.  A March 1985 post-service treatment record show that the Veteran suffered with GI bleeding.  At that time, the Veteran  was diagnosed with possible ulcerative colitis and instructed to follow up for diagnostic testing.  Letters dated in May 2010 and October 2010 from the Veteran's primary care doctor indicated that the Veteran had a history of a stomach ulcer.  Subsequently, in July 2012, the Veteran was diagnosed with gastroesophageal reflux disease (GERD) with previous bleeding ulcer. 

In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination in relation to his stomach condition claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request information as to any outstanding medical records that may be relevant to the stomach condition claim on appeal.  If such information and appropriate medical releases are provided, the AOJ should attempt to obtain these records.  

2.  Thereafter, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current stomach condition.  

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not that any current stomach condition is related to service.  

A rationale for all opinions should be included in the report.  

3.  If the benefit sought is denied, the AOJ should prepare a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


